Name: Council Regulation (EEC) No 4175/87 of 21 December 1987 opening and providing for the administration of a Community preferential ceiling for certain petroleum products refined in Turkey and establishing Community surveillance for imports thereof (1988)
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  oil industry
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 399 / 5 COUNCIL REGULATION (EEC) No 4175 / 87 of 21 December 1987 opening and providing for the administration of a Community preferential ceiling for certain petroleum products refined in Turkey and establishing Community surveillance for imports thereof 1988 other ( 4 ); whereas the tariff quota in question applies therefore to the current Community with the exception of Greece ; Whereas the application of ceilings requires the Community to be regularly informed of the trend of imports of the relevant products originating in Turkey; whereas imports should , therefore , be made subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceiling at Community level as and when these products are entered with the customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible re-establishment of customs tariff duties as soon as the ceiling is reached at Community level ; Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission ; whereas the latter must , in particular , be able to follow the progress of quantities charged against the ceiling and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-establish customs tariff duties if the ceiling is reached, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 7 of the Supplementary Protocol to the Association Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community ( 1 ), which was signed in Ankara on 30 June 1973 and entered into force on 1 March 1986 ( 2 ), provides for the total suspension of customs duties applicable to certain petroleum products refined in Turkey falling within Chapter 27 of the Common Customs Tariff within the limits of an annual Community tariff quota of 340 000 tonnes ; whereas , for the products concerned , a provisional adjustment should be made to those tariff preferences , consisting essentially of substituting for the Community tariff quota a Community ceiling amounting , after successive increases , to 705 000 tonnes , above which the customs duties applicable to third countries may be re-established ; Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the external trade statistics of the Community and statistics of trade between Member States ; whereas in order to accomodate specific Community measures this nomenclature has been expanded into an integrated tariff of the European Communities (Taric); whereas , from the date given above , the combined nomenclature and , where appropriate , the Taric code numbers should be used for the description of the products covered by this Regulation ; Whereas , in accordance with Article 119 of the Act of Accession of Greece , the Council adopted Regulation (EEC) No 3555 / 80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece originating in Algeria , Israel , Malta , Morocco , Portugal , Syria , Tunisia or Turkey ( 3 ); whereas , the Council has also adopted Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal , on the one hand , and Algeria , Egypt , Jordan , Lebanon, Tunisia and Turkey, on the HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 the duties applicable to imports into the current Community with the exception of Greece of the petroleum products refined in Turkey indicated below shall be suspended in full within the limits of a Community ceiling of 705 000 tonnes . Within the limits of this ceiling , the Kingdom ofSpain and the Portuguese Republic shall apply the duties calculated in accordance with Regulation (EEC) No 2573 / 87 . 2 . The petroleum products to which paragraph 1 applies shall be the following:0 ) OJ No L 361 , 31 . 12 . 1977 , p. 2 . ( 2 ) OJ No L 48 , 26 . 2 . 1986 , p. 36 . ( 3 ) OJ No L 382 , 31 . 12 . 1980 , p. 1 . ( 4 ) OJ No L 250 , 1 . 9 . 1987 , p. 1 . No L 399 / 6 Official Journal of the European Communities 31 . 12 . 87 Order No CN code Description 13.0010 2710 00 2710 00 21 2710 00 25 2710 00 31 2710 00 33 2710 00 35 2710 00 37 2710 00 39 2710 00 51 2710 00 55 2710 00 59 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included , containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations :  Light oils :   For other purposes :    Special spirits :     White spirit     Other    Other :     Motor spirit :      Aviation spirit :      Other , with a lead content :       Not exceeding 0,013 g / 1       Exceeding 0,013 g/ 1     Spirit type jet fuel     Other light oils  Medium oils :   For other purposes :    Kerosene : ^     Jet fuel     Other    Other  Heavy oils :   Gas oils :    For other purposes   Fuel oils :    For other purposes   Lubricating oils ; other oils :    To be mixed in accordance with the terms of additional note 6 (CN) to this chapter ( x )    For other purposes Petroleum gases and other gaseous hydrocarbons :   Propane :    Other:     For other purposes   Butanes :    For other purposes Petroleum jelly , paraffin wax, microcrystalline petrolum wax , slack wax , ozokerite , lignite wax , peat wax , other mineral waxes , and similar products obtained by synthesis or by other processes , whether or not coloured :  Petroleum jelly :   Crude   Other  Paraffin wax containing by weight less than 0,75 % of oil 2710 00 69 2710 00 79 2710 00 95 2710 00 99 2711 2711 12 2711 12 99 2711 13 2711 13 90 2712 2712 10 2712 10 10 2712 10 90 2712 20 00 No L 399 /731 . 12 . 87 Official Journal of the European Communities Order No CN code Description 13.0010 (cont'd) 2712 90  Other :   Other :    Crude : 2712 90 39     For other purposes 2712 90 90    Other 2713 Petroleum coke , petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 90   Other (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Article 3 Member States shall send the Commission statements of the quantities charged for the preceding month no later than the 15th day of each month . At the Commission's request , they shall send statements of the quantities charged for periods of ten days , to be forwarded within five clear days of the end of each ten-day period . 3 . Imports of the petroleum products referred to in paragraph 1 shall be subject to Community surveillance . 4 . Quantities shall be charged against the ceiling as and when products are entered with the customs authorities for free circulation . 5 . The extent to which the ceiling is used up shall be determined at Community level on the basis of the imports charged against it , in the manner specified in paragraph 4 . 6 . Member States shall inform the Commission , at the intervals and within the time limits specified in Article 3 , of imports effected in accordance with the rules referred to in this Article . Article 4 The Commission shall take all appropriate measures , in close cooperation with the Member States , to ensure the implementation of this Regulation . Article 5 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities. It shall apply with effect from 1 January 1988 . Article 2 As soon as the ceiling referred to Article 1 ( 1 ) has been reached at Community level , the Commission may adopt a Regulation re-establishing, until the end of the calendar year , the collection of Common Customs Tariff duties . This Regulation shall be binding in its entirety and directly applicable in all Member States . ; Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER